FILED
                            NOT FOR PUBLICATION
                                                                            MAR 12 2018
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN MARTS; MICHELLE MARTS,                      No.   16-35240

               Plaintiffs-Appellants,            D.C. No. 2:15-cv-00198-RAJ

          v.
                                                 MEMORANDUM*
U.S. BANK, as Trustee, Successor in
Interest to Bank of America, National
Association as Successor by Merger to
LaSalle Bank National Association as
Trustee for Certificate Holders of Bear
Stearns Asset Backed Securities I Asset-
Backed Certificates Series 2007-HE6;
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., a
Delaware Corporation,

               Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                            Submitted February 8, 2018**
                                Seattle, Washington


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Before: FISHER, GOULD and PAEZ, Circuit Judges.

      The Marts appeal the district court’s summary judgment in favor of U.S.

Bank and Mortgage Electronic Registration Systems (“MERS”) in their

Washington Consumer Protection Act (“WCPA”) action. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary

judgment. See Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000). We may

affirm on any ground supported by the record. See UMG Recordings, Inc. v.

Augusto, 628 F.3d 1175, 1178 (9th Cir. 2011). We affirm.

      The WCPA has a four-year statute of limitations. See Wash. Rev. Code §

19.86.120 (“Any action to enforce a claim for damages under [the WCPA] shall be

forever barred unless commenced within four years after the cause of action

accrues.”). The Marts’ cause of action accrued more than four years before they

filed their complaint. None of the arguments advanced by the Marts to avoid the

statute of limitations is persuasive. Therefore, their claims are time-barred.

      Furthermore, even if the Marts’ claims were not time-barred, the Marts did

not raise a genuine issue of material fact as to whether their injuries were caused

by the alleged deceptive acts of U.S. Bank and MERS. See Hangman Ridge

Training Stables, Inc. v. Safeco Title Ins. Co., 719 P.2d 531, 533 (Wash. 1986)

(holding that a plaintiff must demonstrate the alleged injuries were caused by the


                                           2
deceptive acts of the defendant to make out a claim under the WCPA); see also

Indoor Billboard/Wash., Inc. v. Integra Telecom of Wash., Inc., 170 P.3d 10, 22

(Wash. 2007) (“A plaintiff must establish that, but for the defendant’s unfair or

deceptive practice, the plaintiff would not have suffered an injury.”).

      AFFIRMED.




                                          3